DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 14 and 15, the prior art taken alone or in combination fails to teach or disclose an apparatus or method for performing non-contact tool profile measurement on a coordinate positioning apparatus, comprising:  wherein the processor is configured to assess a profile of a tool by analysing the beam intensity data produced when the tool is moved along a tool inspection path, the tool inspection path being (1) calculated in advance of the tool being moved along the tool inspection path, (2) based on a nominal profile of the tool, and (3) selected (a) to trace the light beam around a periphery of the tool by translating the tool in a direction that is other than a direction substantially perpendicular to an edge of the tool by which the tool is moved into or out of the light beam and (b) so that, if the profile of the tool conforms to the nominal tool profile, the light beam remains obscured by the tool by a certain pre-set level as the tool moves along the tool inspection path in combination with the entirety of elements of instant claims 1, 14 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886